PHILLIPS, Chief Judge
(concurring).
I fully concur in the opinion of Judge MURRAH. However, I desire to state what appear to me to be additional reasons for holding that the deeds in Magnolia’s chain of title were valid against and binding upon the Commissioners of the Land Office,1 and an alternative reason for holding that Magnolia was a *7“record owner” within the meaning of § 5492 Okl.Stat.1931 and entitled to be given the notice provided for in § 5491 Okl.Stat.1931.
Magnolia delivered to the Commissioners the original and one copy of each of the several deeds in its chain of title and the filing fees for recording them in the office of the Commissioners. All of such deeds were filed for record in the office of the Commissioners in 1930, long before the proceedings for cancellation were instituted by the Commissioners.
A certificate of purchase vests in the holder of the certificate equitable title to the lands conveyed by the certificate, with the right to possess, use, and enjoy the lands.2
The State retained the mere legal title, with a lien on the land to secure the deferred payments and the right to forfeit the certificate holder’s rights in the event of default in payment of the deferred payments. 64 Okl.St.Ann. § 187.
64 Okl.St.Ann. § 191 provides:
“Any purchaser of lands under the provisions of this act shall have the right to transfer or assign all his rights, title and interest in and to such lands, and such assignment shall be in form and executed and acknowledged as required under the laws governing conveyances; provided, before delivery of patent, such assignment, to be valid, shall be duly recorded in a proper book, kept for that purpose by the Commissioners of the Land Office; and provided, further, that where the purchaser of such lands has a husband or wife, such husband or wife shall join in the assignment of any such contract. Upon the sale and transfer of the interest of a holder of a certificate of purchase in and to the land covered thereby, if the same is approved by the Commissioners of the Land Office, and upon the payment of any principal or interest due to date of transfer, and the surrendering of the certificate of purchase transferred, the Commissioners of the Land Office shall issue and deliver to the transferee a new certificate of purchase upon the execution by the transferee of a new certificate of purchase note for the deferred payments, and the note, executed by the holder of the certificate of purchase transferred, shall be canceled and surrendered to him.”
The last sentence, which contains the clause, “if the same is approved by the Commissioners of the Land Office,” was added by an amendatory act of 1910-1911. That sentence also incorporates amendments made in 1915, which are not: here material.
Thus, it will be seen that before the 1910-1911 amendment a purchaser of state lands had “the right to transfer or assign all his rights, title and interest in and to such lands,” R.L.1910, § 7156, and the only conditions imposed were that the assignment should be in the form and executed and acknowledged as required by the laws covering conveyances, and that in order to be valid the assignment must be recorded prior to the delivery of patent in a proper book, kept for that purpose by the Commissioners. No approval by the Commissioners was essential to validity.
The last sentence of § 191, supra, does not make approval by the Commissioners essential to validity, but essential only if the original certificate is to be surrendered, the original certificate note covering deferred payments cancelled, and a new certificate note executed by the purchaser and a new certificate of purchase delivered to the purchaser. As stated by the Supreme Court of Oklahoma, the last sentence “refers to the manner and method of transfer of the purchaser’s interest where the assignee *8of the certificate of purchase assumes payment of deferred payments and executes a new certificate of purchase note.”3 The reason for approval in such cases is obvious. There is a complete novation and a discharge of the original debtor. The State has the right to determine whether it will accept a new debtor in place of the old and release the latter.
It is true that § 191, supra, if literally construed, would apply only to transfers of “all [the] rights, title and interest” of the certificate holder. However, it is a well-settled principle, frequently applied to grants of authority or definitions of right, that “Major continet in se minus.” (The greater includes the less within itself.)4
And in a recent case, Stevens v. Patten, 174 Okl. 582, 50 P.2d 1106, the Oklahoma Supreme Court expressly held that a certificate holder had the right under § 9331, C.O.S.1921, § 191, supra, to convey an undivided interest in the minerals in the land covered by the certificate of purchase.
It is my conclusion that under § 191, supra, the holder of a certificate may transfer an undivided interest by an instrument executed and acknowledged as required by the Oklahoma statutes governing conveyances, and that such assignment is valid if duly recorded in a book kept for that purpose by the Commissioners, prior to delivery of patent, and that approval of an assignment under such section by the Commissioners is only necessary when there is a release of the original certificate note, cancellation of the original certificate, the execution of a new certificate note by the assignee and the issuance of a new certificate of purchase to the assignee.
For the additional reasons indicated above, it is my opinion that the mineral deeds through which Magnolia claims were valid and binding on the State of Oklahoma; and that, if recording of the deeds in Magnolia’s chain of title in the county real estate records did not constitute it a record owner within the meaning of § 5492, supra, then the recording of such deeds in the office of the Commissioners constituted Magnolia a record owner within the meaning of § 5492, supra, and entitled it to the notice provided for in § 5491, supra.

. Hereinafter referred to as the Commissioners.


. Stevens v. Patten, 174 Okl. 582, 50 P. 2d 1106, 1110 and cases there cited; Johnson v. Farmers’ Union Co-op. Royalty Co., 205 Okl. 578, 238 P.2d 831; Berryman v. Producers Corp. of Nevada, 206 Okl. 24, 240 P.2d 1111, 1112; First National Bank of Butler v. Welch, 110 Okl. 270, 250 P. 100, 102; State v. Red River Lumber Co., 109 Minn. 185, 123 N. W. 412, 413.


. First National Bank of Butler v. Welch, 119 Okl. 270, 250 P. 100, 101.


. 2 Bouv.Raw Diet., Rawle’s Third Revision, p. 2144.